This is a review under article 78 of the Civil Practice Act of a determination of the Board of Regents annulling petitioner’s license to practice medicine. The medical committee on grievances unanimously adopted a report, findings and recommendation of its subcommittee that the petitioner is guilty of fraud and deceit in the practice of his profession and that he undertook and agreed to perform criminal abortions on two separate occasions. The Board of Regents confirmed the determination of the medical committee on grievances and revoked petitioner’s license. The evidence sustains the determination of the Board of Regents. Decision confirmed, with fifty dollars costs and disbursements. All concur.